


116 S5060 IS: Office for Access to Justice Establishment Act of 2020
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 5060
IN THE SENATE OF THE UNITED STATES

December 17, 2020
Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To provide for the establishment of the Office for Access to Justice in the Department of Justice, and for other purposes.


1.Short titleThis Act may be cited as the Office for Access to Justice Establishment Act of 2020. 2.DefinitionsIn this Act:
(1)DepartmentThe term Department means the Department of Justice. (2)DirectorThe term Director means the Director of the Office. 
(3)OfficeThe term Office means the Office for Access to Justice established under section 2.  3.Office establishment (a)In generalThere is established within the Department, the Office for Access to Justice, which shall be headed by a Director, who shall be appointed by the Attorney General.
(b)Personnel and fundsThe Attorney General shall provide to the Office such personnel and funds as are necessary to establish and operate the Office as a component of the Department. (c)Order of reportingThe Director shall report to the Attorney General through the Deputy Attorney General and the Associate Attorney General. 
4.DutiesThe Director shall— (1)serve as legal and policy advisor to the Attorney General to ensure access to justice for low-income and other underrepresented people in the criminal and civil justice systems;
(2)serve as the principal legal advisor for the Department on the constitutional right to counsel and the other rights guaranteed under the Sixth Amendment to the Constitution of the United States; (3)serve as the Executive Director of the Legal Aid Interagency Roundtable in accordance with section 5;
(4)serve as the liaison and point of contact between the Department and indigent defense and civil legal aid organizations, including Federal public defender organizations, and conduct, along with the Office of the Attorney General, the Office of the Deputy Attorney General, and the Office of the Associate Attorney General, semi-annual meetings with representatives of these organizations to receive input and recommendations on how to improve access to justice and fulfillment of the right to counsel; (5)coordinate with other components and divisions within the Department to ensure each is considering access to justice and right to counsel in policy, enforcement, and funding decisions;
(6)consult with Department grantmaking components to ensure funding decisions take into account access to justice; and (7)consult with the Secretary of State and serve as the central authority of the executive branch on access to justice before international and multilateral organizations.
5.Legal Aid Interagency Roundtable
(a)Purpose; composition
(1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall establish a Legal Aid Interagency Roundtable, which shall be headed by an Executive Director, to raise the awareness of executive branch agencies of the ways in which civil legal aid and indigent defense can help advance a wide range of Federal objectives, including employment, family stability, housing, consumer protection, health services, and public safety.  (2)CompositionThe Legal Aid Interagency Roundtable as established under paragraph (1) shall be composed of representatives of executive branch department offices identified by the Executive Director of the Legal Aid Roundtable with the consent of the Attorney General. 
(3)RequirementThe Executive Director of the Legal Aid Interagency Roundtable shall convene the Roundtable not less frequently than semi-annually. (b)DutiesThe Legal Aid Interagency Roundtable shall—
(1)improve coordination among Federal programs that help the vulnerable and underserved, so that such programs are more efficient and produce better outcomes by including, where appropriate, legal services among the range of supportive services provided; (2)develop a list of federally funded programs and resources that incorporate or may incorporate civil legal aid and indigent defense;
(3)develop policy recommendations that improve access to justice in Federal, State, local, and Tribal jurisdictions; (4)facilitate non-governmental partnerships to promote access to civil legal aid and indigent defense, and further law enforcement and civil rights objectives;
(5)advance evidence-based research, data collection, and analysis on civil legal aid and indigent defense, including the potential of technology innovations and non-traditional legal professionals to improve access to justice; (6)promote the provision of civil legal aid to servicemembers, servicemember families, and veterans; and
(7)report on the activities of the Legal Aid Interagency Roundtable to the President on an annual basis, including policy recommendations to improve access to civil and criminal justice in the United States. (c)Appointment of representativesThe head of each executive branch department and each participating executive agency and office shall designate a senior Federal official who shall serve as their representative on the Legal Aid Interagency Roundtable. 

